DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liza Heinig on 3/4/2021.

The claims have been amended as follows: 

Claim 11 (Currently Amended). The diesel engine unit injector of claim 23, further comprising two wherein one of the flow restriction zones is chamber endanother of the flow restriction zones is disposed adjacent the outflow chamber end, the flow restriction zones are the

Claim 22 (Currently Amended). The diesel engine unit injector of claim 23, further comprising two wherein one of the flow s is chamber endanother of the flow restriction zones is disposed adjacent the outflow chamber end, the flow restriction zones are

Allowable Subject Matter
Claims 6, 11-18, and 22-23 are allowed. Claim 23 retains its allowed status set forth in the previous action. Dependent claim 6, 11-18, and 22 are also allowed by virtue of their dependency on claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753